Mr. Justice Niehaus delivered the opinion of the court. 3. Mines and minerals, § 90*—when shown that owner had knowledge of custom as to ordering of props. Evidence held sufficient to show that defendant had knowledge of a custom of its miners ordering props for their use in mining from defendant’s drivers which was long existing and to have acquiesced in such custom, so as not to necessitate a demand for props by the mine manager. 4. Damages, § 122*—when verdict is not excessive. A verdict for $14,000 held not excessive for severe and permanent injuries sustained by a vigorous, healthy man 38 years old, which nearly cost him his life, resulted in pain and suffering, the amputation of his leg and permanent crippling therefrom, and consequent inability to perform manual labor, the only kind he was fitted for or able to perform.